BLACKROCK FUNDS II BlackRock Low Duration Portfolio (the Fund) Supplement dated February 29, 2012 to the Summary Prospectus dated January 27, 2012 Effective immediately, the following changes are made to the Funds Summary Prospectus: The second sentence of the second paragraph in the section of the Summary Prospectus entitled Principal Investment Strategies of the Fund is deleted in its entirety and replaced with the following: The Low Duration Fund may invest up to 10% of its assets in non-investment grade bonds (commonly called high yield or junk bonds). The Low Duration Fund may also invest up to 25% of its assets in assets of foreign issuers, of which 10% (as a percentage of the Funds assets) may be invested in emerging markets issuers. Up to 10% of the Low Duration Funds assets may be exposed to non-US currency risk. A bond of a foreign issuer, including an emerging market issuer, will not count toward the 10% limit on non-US currency exposure if the bond is either (i) US dollar-denominated or (ii) non-US dollar-denominated, but hedged back to US dollars. Shareholders should retain this Supplement for future reference. SPRO-LOWD-0212SUP
